United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1333
Issued: January 24, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 14, 2010 appellant filed a timely appeal from an October 30, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a back injury in the performance of duty
on June 14, 2007.
FACTUAL HISTORY
On June 20, 2007 appellant, then a 44-year-old window clerk, filed a traumatic injury
claim (Form CA-1) alleging that she injured her back on June 14, 2007 in the performance of
duty. She stated that she bent over to place an item in a folder and, when she straightened up,
she felt back pain. The reverse of the claim form indicated that appellant stopped working on
June 15, 2007.

In a report dated June 15, 2007, Dr. Joseph Walters, an internist, reported that appellant
sustained a recurrence of severe back pain on June 14, 2007 and had an exacerbation of her
lumbar herniation/radiculopathy. In a June 17, 2007 report, he stated that she sustained severe
back pain when she squatted to file papers on June 14, 2007. Dr. Walters indicated that appellant
had lumbar disc herniations from an injury 1.5 years ago and cervical disc herniations and right
shoulder impingement syndrome from a motor vehicle accident one year ago.
In a report dated July 11, 2007, Dr. Michael Palmeri, an orthopedic surgeon, provided a
history that appellant suffered a low back injury at work on June 14, 2007. He stated that she
bent down to file a letter and could not stand up, receiving hospital treatment on that date for
back spasms. Dr. Palmeri provided results on examination and diagnosed “a lumbosacral strain
with evidence of sciatica after a work-related accident.” By report dated July 31, 2007, he
provided results on examination and indicated that appellant had a continuing lumbosacral strain
with evidence of sciatica after a work accident.
By decision dated August 23, 2007, the Office denied the claim for compensation. It
found that the medical evidence was not rationalized evidence and that appellant had injuries in a
motor vehicle accident.
Appellant requested reconsideration by letter dated May 20, 2008 and submitted
additional evidence. In a report dated August 29, 2007, Dr. Palmeri stated that the injuries from
the motor vehicle accident were to the neck and right shoulder, not the lower back. He noted that
appellant did have a prior injury to her lower back after a work-related accident on October 15,
2005 but the June 14, 2007 injury “should be dealt with as a new injury because a patient can
sustain a problem when they bend over at work.” In a report dated October 31, 2007,
Dr. Palmeri noted a worsening lumbosacral strain with evidence of sciatica and, in a January 9,
2008 report, he diagnosed a continuing thoracolumbar strain with radiculopathy after a
work-related accident.
By decision dated August 18, 2008, the Office reviewed the case on its merits and denied
modification. It indicated that it could not prepare a statement of accepted facts without
evidence regarding the motor vehicle accident.
On August 4, 2009 appellant requested reconsideration and submitted evidence from
Dr. Palmeri of treatment from July 27, 2006. In a decision dated October 30, 2009, the Office
denied modification. It referred to a June 12, 2007 report from Dr. Palmeri, which according to
the Office reported that appellant had a continuing lumbosacral strain from the 2005 injury.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for the payment of compensation
for “the disability or death of an employee resulting from personal injury sustained while in the
performance of duty.”1 The phrase “sustained while in the performance of duty” in the Act is
regarded as the equivalent of the commonly found requisite in workers’ compensation law of

1

5 U.S.C. § 8102(a).

2

“arising out of an in the course of employment.”2 An employee seeking benefits under the Act
has the burden of establishing that he or she sustained an injury while in the performance of
duty.3 In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, “fact of injury” consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred. The second
component is whether the employment incident caused a personal injury and generally this can
be established only by medical evidence.4
The Office’s procedures recognize that a claim may be accepted without a medical report
when the condition is a minor one which can be identified on visual inspection.5 In clear-cut
traumatic injury claims, such as a fall resulting in a broken arm, a physician’s affirmative
statement is sufficient and no rationalized opinion on causal relationship is needed. In all other
traumatic injury claims, a rationalized medical opinion supporting causal relationship is
required.6
Rationalized medical opinion evidence is medical evidence that includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between a diagnosed
condition and the identified employment factor. The opinion of the physician must be based on a
complete factual and medical background, must be of reasonable medical certainty and
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.7
ANALYSIS
In the present case, the Office accepted that appellant bent over to place an item in a
folder on June 14, 2007. The issue is whether the medical evidence is sufficient to establish an
injury causally related to the employment incident. Dr. Walters stated in his June 17, 2007
report that appellant squatted to file papers and had back pain. He diagnosed exacerbation of
lumbar herniation/radiculopathy, without providing a rationalized medical opinion on causal
relationship between the diagnosis and the June 14, 2007 employment incident.

2

Valerie C. Boward, 50 ECAB 126 (1998).

3

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

4

See John J. Carlone, 41 ECAB 354, 357 (1989).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (June 1995).

6

Id.

7

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

3

In his July 11, 2007 report, Dr. Palmeri provided a history of appellant bending over to
file a letter. He diagnosed a lumbosacral strain with evidence of sciatica after a work accident.
Dr. Palmeri did not provide a rationalized medical opinion on causal relationship, explaining
how the incident caused the diagnosed condition. In the August 29, 2007 report, he stated
generally that an employee can sustain a problem when they bend over, without providing
further explanation. Medical opinions that are speculative and not supported by medical
rationale are generally entitled to little probative value and are insufficient to meet appellant’s
burden of proof.8
The Board accordingly finds that the medical evidence of record is not sufficient to
establish the claim. In the absence of a rationalized medical opinion, based on a complete
background, appellant did not meet his burden of proof in this case.
On appeal, appellant argues that the reconsideration requests established that she
sustained a disabling injury causally related to the June 14, 2007 employment incident. For the
reasons noted above, the Board finds that the medical evidence of record was not of sufficient
probative value to establish the claim.
CONCLUSION
The Board finds that appellant has not established a back injury in the performance of
duty on June 14, 2007.

8

Carolyn F. Allen, 47 ECAB 240 (1995).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 30, 2009 is affirmed.
Issued: January 24, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

